Citation Nr: 0317124	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a right leg wound, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted that 
is sufficient to warrant the reopening of a claim of 
entitlement to service connection for a skin rash, including 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1965 to November 
1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This matter has not been certified to the Board as involving 
the appellant's claimed entitlement to service connection for 
a disorder characterized as "residuals of exposure to 
herbicides."  However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue.  38 C.F.R. § 19.35.  The statement of the case 
(SOC) issued in February 2002 included this issue.  Although 
the substantive appeal received in April 2002 just discussed 
the right leg claim, the veteran also checked a box 
indicating that he wanted to appeal all issues listed in the 
SOC.  Therefore, interpreting his appeal liberally, the Board 
has recharacterized the issues on appeal as shown above. 

The record reflects that by statement received in January 
2001, the appellant sought service connection for disorders 
which he characterized as an anxiety disorder, impotence and 
infertility.  By letter dated in March 2002, the appellant 
was advised of what evidence would need to be submitted or 
obtained in order to substantiate his claims, as well as the 
specific allocation of responsibility for obtaining such 
evidence.  See Veterans Claims Assistance Act of 2000 (VCAA); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
(Eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (Requiring VA ensure strict compliance 
with the provisions of the VCAA).     

Because the March 2002 letter was forwarded to the appellant 
at his last known address and the record does not indicate 
that it was returned as undeliverable, the    law presumes 
the appellant received it the absence of clear evidence to 
the contrary.  See Leonard v. Brown, 10 Vet. App. 315 (1997); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  It is therefore 
presumed that the letter was received by the appellant at the 
last and most recent address of record.

Further, because the appellant did not respond to the March 
2002 letter, the appellant is deemed to have abandoned these 
claims.  See 38 C.F.R. § 3.158(a) (Providing in substance 
that except as otherwise provided, where evidence requested 
in connection with an original claim, a claim for increase or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received). 

 
REMAND

Right leg claim

In December 2002, the appellant submitted a report of 
magnetic resonance imaging testing authored by J.W.W., 
reflecting that the appellant is shown to having ongoing 
tensynovitis involving the peroneals and the flexor tendons.  
There is no indication that the RO considered this medical 
report, prior to its forwarding this matter to the Board.  
See 38 C.F.R. § 19.31 (Pertaining to issuance of Supplemental 
Statements of the Case).  Further, since it has been more 
than three years since the last VA examination was conducted, 
the appellant should be afforded another VA examination to 
ascertain the current severity of the service-connected right 
leg disorder.  



Agent Orange claim

The record reflects that by rating decision dated in June 
1970, service connection was denied for a disorder 
characterized as a "fungus infection" of the hands and 
feet.  Because the appellant did not challenge the rating 
decision by the timely filing of a Notice of Disagreement, 
the denial is final and can only be reopened by the 
submission of "new and material" evidence.  See 38 U.S.C.A. 
5108 ("If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim").  

In February 2001, the appellant sought service connection for 
the disorder which he characterized as "Agent Orange," 
without otherwise specifying the disability he allegedly 
incurred.  By letter dated in March 2000, the appellant was 
advised that he had not submitted a valid claim under the 
then-applicable law pertaining to the well-grounded claim 
requirement, because he had not specified the disability 
resulting from his claimed in-service exposure to herbicides, 
and because he had not submitted medical evidence in support 
of the assertion.  The appellant was afforded a period of 30 
days in which to respond to the advisement.  

By letter dated in June 2000, (i.e., approximately 90 days 
after the March 2000 advisement), the appellant was advised 
that his claim for a disorder characterized as "Agent Orange 
exposure" was denied.   

By statement received in January 2001, the appellant informed 
the RO that he had a "fungus(-)type rash" of his feet which 
he believed had been caused by exposure to "Agent Orange."  
The appellant was advised by letter dated in May 2001 in 
accordance with the VCAA that the mere exposure to herbicides 
was not sufficient to substantiate a claim for VA disability 
benefits, and that substantiating evidence would be in the 
nature of medical evidence of a specific disability, which he 
should provide to VA.  By statement received subsequently 
that month, the appellant reported that he received all of 
his medical treatment through the VA outpatient clinic in 
Columbus, Ohio.   The record does not reflect that the RO 
sought to secure any medical records from the outpatient 
clinic.

It is well-settled that the Board is obligated to broadly 
interpret the submissions of VA claimants.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Having done so, the Board is of the opinion that 
the appellant's current claim of exposure to herbicides is an 
attempt to reopen the claim of service connection for a 
fungus infection, initially denied in June 1970 and not 
appealed.  Because the appellant has alluded to records of VA 
treatment for a skin disorder in the context of his attempt 
to reopen the claim of service connection for a fungal 
disorder, the matter will be remanded to enable VA to secure 
the cited records from the Columbus, Ohio, VA outpatient 
clinic.

Due process

The Board notes that the February 2002 SOC contained citation 
to 38 C.F.R. § 3.159, the Department's regulation 
implementing the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), which was signed into law on November 9, 2000.  The 
VCAA includes an enhanced duty on the part of VA to notify 
claimants as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Since it is necessary to 
remand these claims for the reasons discussed above, the RO 
should take this opportunity to send a letter to the veteran 
explaining the VCAA and advising him of VA's responsibilities 
with respect to developing evidence relevant to these claims, 
as well as his responsibilities.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, the claims are REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claims and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

The RO will include in this advisement 
all necessary provisions as to the 
requirement to submit new and material 
evidence pertaining to the claim for a 
skin disorder, last denied in June 1970 
and not appealed.  Further 
contemporaneous with this advisement, the 
RO should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the RO 
will obtain the appellant's treatment 
records from the VA outpatient clinic in 
Cleveland, Ohio.



2.  The RO should afford the appellant a 
comprehensive medical examination to 
ascertain the severity of the service-
connected right leg disorder.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

The examiner must comment upon the 
presence or absence of any functional 
loss.  Any tests necessary to fully 
assess the current right leg condition 
should be conducted.  The examiner should 
discuss the extent of neurological 
impairment, muscle impairment, scars, 
joint impairment, etc.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  

Following such development, the RO should 
review and readjudicate the claims.  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case, 
which includes consideration of all 
evidence received since the SOC issued in 
February 2002.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



